*564DECISION
This is an action to determine the owners and the extent of their respective holdings in a piece of land in Vailoatai containing 4.213 acres and having dimensions 917.5 feet by 200 feet.
The land was surveyed at the request of Pan American Airways System and the plat was filed in the office of the Registrar of Deeds with notice to claimants to file their claim of ownership.
Four persons filed claims and four persons filed objections. These claims and objections are herein adjudicated giving the area and dimensions of each holding as determined by the Court. The dimensions will be given in feet beginning on the north then to the east, south and west successively.
1. Tuia T. filed a claim for the parcel on the extreme western side of the plat containing 0.757 acres having dimensions 177.32 feet x 200.87 feet x 158.65 feet x 200 feet. There was no objection filed to this claim and this land is accordingly awarded to Tuia T. No costs.
2. Maiavatele and Tuia S. filed for parcel of land adjoining Tuia T. to the east, each claiming one half of the parcel. This parcel contains 1.623 acres and its dimensions are 316.99 feet x 201.88 feet x 379.47 feet by 200.87 feet. Maiavatele claims the western half of this parcel and Tuia S. claims the eastern half. An objection was filed by Tuatagaloa to the western part of Maiavatele’s half. Tuatagaloa claims a parcel 0.357 acres and having dimensions 79.20 feet x 200.87 feet x 79.20 feet x 200.87 feet. The claim of Tuatagaloa was not contested by Maiavatele and is accordingly allowed and this piece of land is awarded to Tuatagaloa without costs.
*5653. The remaining half of the whole parcel claimed by Maiavatele is awarded to him. Maiavatele’s parcel therefor contains 0.4545 acres and has dimensions as follows 79.295 feet x 200 feet x 110.535 feet x 200.87 feet.
4. The remaining half of this parcel (total 1.623 acres) therefor contains 0.8115 acres and has dimensions as follows 158.495 feetx 100.94 feet x 189.735 feet x 100.435 feet. Of this part Sama claims the eastern half, a piece containing 0.631 acres in area and having dimensions 119.55 feet to the ravine on the east, then south along the center line of said ravine to the southern boundary then west 136.21 feet x 201.88 feet.
The Court has heard the testimony of Tuia S. and Sama and their witnesses for and against this claim. The testimony of the two parties and their witnesses was almost wholly contradictory on the question of the pule of the Sama and Tuia families and on the question of the use and occupation of the contesting parties. In the voluminous testimony offered but one material and relevant fact was established beyond a doubt and that was that Sama has had a house on this piece of land and has lived in it. Tuia admitted that he had never had a house on the land although his witness Faauaa stated that he had had a house there. This is a slender reed upon which to lean in the decision of an important case but in an absence of other reeds the Court must grasp it. Cases are decided upon the weight of evidence and this reed weighs the scale in favor of Sama and his claim. The parcel of the surveyed plat claimed by Sama is accordingly awarded to him.
5. The balance of the plat claimed by Tuia S. and not contested is awarded to him. This parcel contains 0.1805 acres. Its dimensions 38.945 feet x 201.88 feet x 53.525 feet x 200 feet. Costs of this action amounting to $12.50 to be paid by Tuia S.
*5666. Faauaa claimed the parcel on the extreme east of the surveyed plat. This parcel contains 1.833 acres and has dimensions 423.19 feet x 200 feet x 379 feet x 38 feet to the ravine on the western boundary and thence extending northerly along the center of the ravine to the northern boundary and the place of beginning.
Satele Teutusi claimed a piece of this land 0.4986 in extent and 100 feet x 203.38 feet x 100 feet x 203.38. This claim was subsequently withdrawn by Satele Teutusi.
Lopa and Melema claimed a piece of Faauaa’s land 0.418 acres in extent and having dimensions 111.19 feet x 200 feet x 74.24 feet x 203.38 feet.
This claim and objection were tried by the Court and after hearing the testimony brought forward by Faauaa and Lopa and Melema and their respective witnesses the court is of the opinion that Lopa and Melema have adduced evidence of ownership more convincing than that offered by Faauaa. The High Court case, Faauaa v. Alaipalelei was referred to by Faauaa as sustaining his claim but an examination of the survey and decision in this case does not sufficiently identify the land now in question as a part of Vaimanu. It is accordingly adjudged that of this parcel of land Faauaa be awarded the part containing 1.415 acres and having the following dimensions, beginning at the ravine on the west 312 feet x 203.38 feet x 305.14 feet to the ravine on the south and northward along center line of this ravine to the northern boundary. The costs of $12.50 to be paid by Faauaa.
7. That Lopa and Melema be awarded the extreme western part of this land having an area of 0.418 acres and having dimensions as follows — 111.19 feet x 200 feet x 74.24 feet x 203.38 feet.
The lands awarded in this decision are accordingly as follows — Tuia T. 0.757 acres, Tuatagaloa 0.357 acres, *567Maiavatele 0.4545 acres, Tuia S. 0.1805 acres, Sama 0.681 acres, Faauaa 1.415 acres and Lopa and Melema 0.418 acres.